Citation Nr: 1638317	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-06 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for the service-connected posttraumatic stress disorder (PTSD), in excess of 70 percent from October 21, 2009.  


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  





INTRODUCTION

The Veteran, who is the appellant, had active service from June 1988 to October 1988, and from June 1989 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the RO in Winston-Salem, North Carolina, which, in pertinent part, granted a 70 percent increased disability rating for the service-connected PTSD from October 21, 2009 (date of claim for increased disability rating).  

In August 2015, the Board found that the evidence of record had reasonably raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and then remanded all issues for additional development, to include obtaining a new VA mental health examination.  A December 2015 rating decision granted a TDIU; therefore, the issue is no longer before the Board.  

Additionally, a December 2015 VA mental health examination report has been associated with the record.  As such, an additional remand to comply with the August 2015 directives in not required.  See Stegall v. West, 11 Vet. App 268 (1998).


FINDING OF FACT

The Veteran's PTSD has not resulted in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication persistent delusions, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent for the service-connected PTSD have not been met or more nearly approximated for any part of the rating period .  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Regarding the claim for an increased rating for PTSD, the duty to notify was satisfied through a November 2009 letter to the Veteran that addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence, as well as effective dates.  The Veteran was additionally given specific notice regarding disability rating codes.  See Vazquez-Flores, 580 F.3d 1270.

Regarding the duty to assist in this case, the Veteran received VA examinations in February 2010 and December 2015.  The VA examination reports are of record.  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale.  

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Increased Rating for PTSD 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

In this case, the VA examiner has been unable to distinguish the social and occupational impairment due to PTSD from that attributable to major depressive disorder; and substance abuse disorders.  Accordingly, all of the psychiatric disability is attributable, for rating purposes, to PTSD. See Mittleider v. West, 11 Vet. App.181, 182 (1998

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411; which in turn is rated in criteria contained in a General Rating Formula for Mental Disorders.  Those criteria provide that  a 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of  hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." 

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or
 co-workers)."  

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard, 9 Vet. App at 267; Carpenter v. Brown 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder as they reflect on the degree of occupational and social impairment, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2015). 

In an October 2009 statement, the Veteran wrote that PTSD caused him to experience depression, hopelessness, and weekly to daily suicidal thoughts.  The Veteran also wrote that a journal consisted of apologies for an eventual suicide.  A November 2011 statement reflects the Veteran wrote that his occupational performance was "severely impaired" by depression, a persistent battle with suicidal thoughts, and sporadic memory loss.  The Veteran also wrote he had no friends or a social life.

A January 2009 VA treatment record reflects self-reports of depression and trust issues.  The VA examiner assessed normal behavior, speech, psychomotor activity, an appropriate affect, intact memory, a clear and logical thought process, and fair judgment and insight.  The VA examiner did not discern hallucinations and/or delusions.  A GAF score of 60 was assigned. 

A February 2009 VA treatment record reflects self-reports of drinking up to 12 beers per day, passive and fleeting suicidal thoughts five days prior, intermittent and fleeting thoughts of suicide over the past five months, and that the Veteran denied depression, and/or an intent to harm himself or others.  The Veteran also reported always seeing "a ray of hope," which kept him moving forward.  The VA examiner assessed calm, cooperative behavior, poor eye contact, an euthymic mood, a goal-directed and linear thought process, mild to moderately impaired insight, impaired judgement, and normal memory and orientation.  The VA examiner did not discern suicidal or homicidal ideation and/or hallucinations/delusions.  A GAF score of 50 was assigned.  

A March 2009 VA treatment record reflects the Veteran reported memory problems and that sleeping difficulties and irritability had worsened.  

A November 2009 VA treatment record reflect self-reports of depression and isolation with the VA examiner assessing a cooperative mood, fluent speech, and a coherent and linear thought process.  The VA examiner did not discern any evidence of hallucinations.  A GAF score of 48 was assigned.  A separate November 2009 VA treatment record reflects the Veteran denied hallucinations and homicidal ideation with the VA examiner assigning a GAF score of 40.  Additional VA treatment records from November 2009 reflect VA examiners assigned GAF scores of 55 and 58.   

A December 9, 2009 VA treatment record reflects the Veteran denied attempting suicide.  Subsequently, a December 24, 2009 VA treatment record reflects the Veteran reported trouble remembering, loss of interest in activities, a suicide attempt in 2009 when he cut the left wrist, which did not result in hospitalization, feeling distant from others, irritability, and difficulty concentrating.  The VA examiner diagnosed PTSD and major depressive, and assigned a GAF score of 48.  

The Veteran underwent an examination for VA in January 2010.  At the examination, the Veteran reported anger, irritability, self-isolation, hyperviligence, and denied a substance abuse history, panic attacks, delusions, hallucinations, obsessive rituals, and suicidal or homicidal ideations.  On examination, the VA examiner assessed a normal thought process, intact judgment and memory, and the ability to think abstractly.  

The Veteran lived with his parents.  No other social contacts were reported.  He was employed.

The VA examiner opined that the Veteran's PTSD manifested as the inability to establish and maintain effective work and social relationships, and that the Veteran was not a danger to himself or others.  A GAF score of 40 was assigned.  

A July 2010 VA treatment record reflects the Veteran reported nightmares had worsened.  A GAF score of 44 was assigned.  A separate July 2010 VA treatment record reflects a GAF score of 45 was assigned.  

Various VA treatment records from 2013 to 2015 reflect the Veteran reported suicidal ideations and denied homicidal ideations.  A November 2013 VA treatment record reflects the Veteran reported difficulties making and keeping friends with the VA examiner assessing fair to good eye contact, fluent speech, and a coherent thought process.  The November 2013 VA examiner did not discern any suicidal or homicidal ideations, hallucinations, paranoia, or delusions.  A GAF score of 40 was assigned.  

A December 2015 VA examination report reflects the Veteran reported symptoms of depressed mood, low self-esteem and energy, insomnia, poor concentration, feelings of worthlessness, and passive suicidal ideation with no history of self-harm.  The December 2015 VA examiner assessed irritable behavior and anger outbursts (with little or no provocation) typically expressed as verbal, reckless or self-destructive behavior, hyperviligence, exaggerated startle response, problems with concentration, sleep disturbance, mild memory loss, and suicidal ideation.  The December 2015 VA examiner did not discern persistent delusions or hallucinations, persistent danger of hurting self or others, spatial disorientation, memory loss for names of close relatives, own occupation, or own name, impaired thinking, impaired judgment, and/or panic attacks that occur weekly or less often.  

The Veteran was described as socially isolated.  His only relationships were with his mother and a roommate.  He had not worked since 2009.

The  examiner diagnosed PTSD, persistent depressive disorder, alcohol use disorder, and cannabis use disorder, and opined that the acquired psychiatric disorder manifested as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. 

After a review of the lay and medical evidence, the Board finds that for the rating period on appeal from October 21, 2009, the severity of the Veteran's psychiatric symptoms do not more nearly approximate a rating based on total occupational and social impairment as described for a higher 100 percent rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  The Board finds that from October 21, 2009 the Veteran's PTSD was not characterized by total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication persistent delusions, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Specifically, a review of the relevant lay and medical evidence, including the VA treatment records, the February 2010 and December 2015 VA examination reports, as well as the Veteran's lay statements, does not reveal that the Veteran has experienced total occupational and social impairment.  

The February 2010 VA examination report, as discussed above, reflects the VA examiner assessed a normal thought process, intact judgment and memory, and the ability to think abstractly.  The examiner opined that the Veteran's PTSD manifested as the inability to establish and maintain effective work and social relationships, and that the Veteran was not a danger to himself or others.  The December 2015 examination report reflects the VA examiner did not discern persistent delusions or hallucinations, persistent danger of hurting self or others, spatial disorientation, memory loss for names of close relatives, own occupation, or own name, impaired thinking, impaired judgment, and/or panic attacks that occur weekly or less often.  

For the period on appeal the evidence also reflects that the acquired psychiatric disorder was assigned GAF scores ranging from 40 to 60, which represents major to moderate symptoms and difficulty in social and occupational functioning, which is contemplated by the assigned 70 percent disability rating.  

The Veteran has not had total social and occupational impairment in that he has maintained relationships with his mother and his roommate.  He has also reported some social interactions that have been impaired due to his temper, but his reports suggest that he is attempting some level of social engagement.

For these reasons, the weight of the competent and probative lay and medical evidence of record is against a rating in excess of 70 for service-connected PTSD from October 21, 2009.  Because the preponderance of the evidence is against a higher rating, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




Extraschedular Consideration

The Board has also evaluated whether the claim should be referred for consideration of an extraschedular rating for a psychiatric disability under 38 C.F.R. 
§ 3.321(b)(1)(2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411, reflects that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology.  The diagnostic criteria convey that compensable ratings will be assigned for PTSD which manifests by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass occupational and social impairment symptoms which fall within the diagnostic criteria for a 70 percent rating for the relevant time period on appeal.  The Veteran's service-connected PTSD was productive of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to service-connected PTSD symptoms including difficulty sleeping, nightmares, isolation-seeking behavior, and depressed feelings, and various GAF scores from 40 to 60.  

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined scheudlar rating and a total rating.  Johnson v. McDonald, at 1365-6.  In the instant case the Veteran is in receipt of TDIU.  There is no gap to fill.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

Finally, a claim for a TDIU is part of a rating issue when such claim is raised by the record during the rating period.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As 

discussed above, a December 2015 rating decision granted TDIU effective October 21, 2009.  Should the Veteran disagree with the effective date, he should file a notice of disagreement within one year of the December 2015 rating decision.  


ORDER


An increased disability rating in excess of 70 percent for PTSD is denied.  


____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


